DETAILED ACTION
Claims 1-12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 recites “identify a proxy content” but then recites “wherein the identified proxy media content item”.  The term “proxy content” should be “proxy media content”.  
Claim 10 recites “the similarity criteria include criteria” (emphasis added).  However, this appears to be redundant, as well as, base claim 1 recites “set of values that meets similarity” without criteria being mentioned.  As such, “the similarity criteria include criteria” should be “the similarity includes criteria”.
Appropriate correction is required.

Claim Interpretation
Regarding claim 6, the claims recite alternative language, i.e. using the term “or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Qamar (U.S. 9,589,237 B1) in view of Cao et al. (U.S. 2018/0025005 A1).
Regarding claims 1, 11 and 12, Qamar discloses a method, comprising: 
at a server system of a media-providing service, the server system having one or more processors and memory storing instructions for execution by the one or more processors (see Qamar; column 4 lines 7-10, column 11 lines 35-37, column 12 lines 10-14; Qamar discloses a media distribution platform that includes a client-server data system, which includes a processor device with memory):
receiving an indication of a media content item from a device of a first user of a media content provider (media distribution platform) (see Qamar; column 4 lines 7-10, 48-51, column 7 lines 41-43 and 51-53; Qamar discloses client devices communicatively coupled to media distribution platform. Interaction data, e.g. songs/videos being played or playlists being created, i.e. “indication of a media content item”, performed by the end-users, i.e. first user included in the plurality of end-users, is collected.  In particular, an activity can be detected based on the data collected from client device running a media streaming application); 
determining a first set of values (feature vectors) that correspond to characteristics (detected activity) of the indicated content item (see Qamar; column 4 line 66 – column 5 line 5, column 7 lines 54-65 and column 9 lines 9-11; Qamar discloses media object list such as playlist, i.e. “indicated content item”, containing metadata.  Identifying feature vectors, such as words like “running” and “workout”, corresponding to the detected activity, i.e. “characteristics of the indicated content item”.  In particular, the feature vectors are a media object identifier contained in a media object list, e.g. playlist.  For example, the title of the media object list suggests the activity of workout); 
defined”, to identify various objects, “set of content items”, which include media objects, media object lists or combination, that are the closest in vector space and selects one or more of the objects, i.e. “proxy media content item”); 
generating, from the defined set of media content items, a result set of media content items, the result set of media content items including media content items that are associated with the proxy media content item (see Qamar; column 7 line 66 – column 8 line 14; Qamar discloses identifying the various objects that are the closest in the vector space which results in the selection, i.e. generated based on selection, of one or more media objects, media object lists or a combination.  As such, given the combination selection, a media object will be the “proxy media content item” and the media object lists, e.g. playlist, are the “result set of media content items”.  And they are “associated” because they are identified to be the closest in vector space.  Further, the examiner notes that, in the combination selection, the media object will be included in the media object list based on their determined closeness, e.g. song included in a playlist).
While Qamar discloses “generating a result set of media content items”, as discussed above, Qamar does not explicitly disclose determining a result set of users of the media content provider associated with the result set of media content items; and transmitting, to the device of the first user, information associated with the result set of users of the media content provider.
result set of users”, that the media preference affinity service predicts will have a high degree of media preference affinity with the subject user identifier.  The media preference affinity service may also determine a subject user's preferred genres of media works and then generate genre-specific sets of recommended media content identifiers, i.e. “result set of media content items”, from one or more categorical classes of media content, such as media works, media work authors, media work sets, and the like, associated with each of the recommended candidate user identifiers, i.e. “result set of users”); and 
transmitting, to the device of the first user, information associated with the result set of users of the media content provider (see Cao; paragraphs 0077 and 0079; Cao discloses media preference affinity server provides a response including data corresponding to the set of recommended users.  Also, the recommended user profiles are provided for display).
One of ordinary skill in the art would have been motivated to combine Qamar and Cao because they both disclose features of recommending media content, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Cao’s affinity service into the system of Qamar in order to provide the benefit of allowing a user the ability to communicate with other users with the same media interest.
claim 12, a non-transitory computer-readable storage medium having one or more processors (see Qamar; column 12 lines 39-42 and 60-61).
Regarding claim 2, Qamar and Cao disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar and Cao clearly discloses prior to transmitting, to the device of the first user, the information associated with the result set of users of the media content provider: 
identifying a first set of users of the media content provider that have previously received a media content item associated with the first user (see Cao; paragraphs 0013, 0053 and 205; Cao discloses collaborative filtering uses the past behavior, e.g. previously purchased items.  For example, media preference affinity service 323C may compare historical usage data from the subject user to historical usage data for a candidate user and determine the number of media works from a specified genre of media works that both users have had a positive interaction with.  Further, media preference overlap, i.e. users receiving the same media); and 
removing, from the result set of users, the first set of users (see Cao; paragraph 0062; Cao discloses select a number b of candidate users to recommend and filter the ranked set of candidate users to remove all but the b highest ranked candidate user identifiers, i.e. removing a first set of users from the result set).
The prior art used in the rejection of the current claim is combined using the same motivations that was applied in claim 1.
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 7, Qamar and Cao disclose all the limitations of claim 6, as discussed above, and further the combination of Qamar and Cao clearly discloses disclose wherein the information associated with the result set of users of the media content provider further includes historical information related to interactions of the result set of users with the media content provider (see Cao; paragraphs 0049 and 0051; Cao discloses historical usage data on the recommended candidate users).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 8, disclose wherein the indicated media content item is distinct from the defined set of media content items (see Qamar; column 4 lines 48-51 and column 8 lines 4-7; Qamar discloses interaction data that includes, for example, song being played or playlist created, i.e. “indicated content item” and identifying various objects, i.e. “set of content items”, that are closest in vector space.  As such, the song being played or playlist is distinct from the other various objects since they identified as closest objects but not the same object). 
Regarding claim 10, disclose wherein the similarity criteria include criteria that are met in accordance with a determination that the second set of values has a closest vector distance in vector space to the first set of values (see Qamar; column 7 line 66 – column 8 line 14; Qamar discloses calculating the cosine similarities between the feature vector identified and other feature vectors, i.e. the distance between the vectors in the vector space).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Qamar (U.S. 9,589,237 B1) in view of Cao et al. (U.S. 2018/0025005 A1), as applied to claim 1 above, and further in view of Lee-Chan et al. (U.S. 2018/0285933 A1).
Regarding claim 3, Qamar and Cao disclose all the limitations of claim 1, as discussed above.  While Cao discloses prior to transmitting, to the device of the first user, the information associated with the result set of users of the media content provider: removing, from the result set of users, the second set of users (see Cao; paragraph 0062; Cao discloses select a number b of candidate users to recommend and filter the ranked set, i.e. “result set”, of candidate users to remove all but the b highest ranked candidate user identifiers, i.e. removing a second set of users from the result set.  The examiner notes that this is done prior to transmitting information associated with the ranked set of users because the users are not recommended until the ranked set is filtered), the combination of Qamar and Cao does not explicitly disclose identifying a second set of users of the media content provider, the second set of users including users that have not received, from the media content provider, a threshold number of media content items of the result set of media content items, in a defined time period.
In analogous art, Lee-Chan discloses identifying a second set (subset) of users of the media content provider, the second set (subset) of users including users that have not received, from the media content provider, a threshold number of media content items of the result set of media content items (channel), in a defined time period (see Lee-Chan; paragraphs 0026, 0035, and 0046-0048; Lee-Chan discloses a collaboration recommendation system for recommending entities, such as channels, which include a collection of media items.  Identification of common subscribers, i.e. a first set, associated with a particular channel is performed and further identification of a subset of the common subscribers is performed.  Suitable subset of subscribers, but not limited to, are identified/classified as top fans which include a level of engagement, e.g. a number of media items from the channel viewed by the subscriber, subscribers that have shared at least R number of videos of the particular channel, subscribers received…media content items”, a number, i.e. “threshold”, of content items associated with the channel, then users who “have not” would also be identified.  In other words, out of the common subscribers, identifying a subset of subscribers would implicitly identify the subscribers that are not in that particular subset).
One of ordinary skill in the art would have been motivated to combine Qamar, Cao and Lee-Chan because they all disclose features of recommending media, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lee-Chan’s identification of a subset of users into the combined system of Qamar and Cao in order to provide the benefit of grouping users more precisely based on their similarities with the media objects.
Regarding claim 4, Qamar, Cao and Lee-Chan disclose all the limitations of claim 3, as discussed above, and further the combination of Qamar, Cao and Lee-Chan clearly discloses wherein the second set (subset) of users of the media content provider further includes users that have not performed a threshold number of searches (subscribers obtaining the content items) for one or more media content items of the result set of media content items (channel) in the defined time period (see Lee-Chan; paragraphs 0035 and 0046-0048; Lee-Chan discloses a collaboration recommendation system for recommending entities, such as channels, which include a collection of media items.  Identification of common subscribers, i.e. a first set, associated with a particular channel is performed and further identification of a subset of the common subscribers is performed.  Suitable subset of subscribers, but not limited to, are identified/classified as threshold”, of videos of the particular channel, subscribers that have watched or liked, i.e. “search”, a specific subset, i.e. “threshold”, of videos included in the particular channel, etc. The examiner notes that in order for users to share a specified number of videos or to watch or like a specific subset of videos in a particular channel, the videos would have to be searched for by the users in order to obtain the videos so that they may be shared, watched or liked.  Especially in the case of a specific subset of videos in the particular channel, in other words, searching for the specific videos in the particular channel.  Further, by identifying the subset of subscribers of the common subscribers who have shared, watched or liked a number, i.e. “threshold”, of content items associated with the channel, then users who “have not” would also be identified.  In other words, out of the common subscribers, identifying a subset of subscribers would implicitly identify the subscribers that are not in that particular subset).
The prior art used in the rejection of the current claim is combined using the same motivation that was applied in claim 3.
Regarding claim 5, Qamar, Cao and Lee-Chan disclose all the limitations of claim 3, as discussed above, and further the combination of Qamar, Cao and Lee-Chan clearly discloses wherein the second set (subset) of user of the media content provider further includes users that have not created a threshold number of playlists (channel including playlists) including one or more media content items of the result set of media content items in the defined time period (see Lee-Chan; paragraphs 0026, 0035, 0047, 0056 and 0059; Lee-Chan discloses the recommended entities include channels which further include a collection of media items, such as playlists, owned, created, or otherwise associated with the user.  Identification of a subset, i.e. “threshold number” of channels, which are created, may also be performed, as well as, associated with the subset of common users, such as top fans.  The subset of channels are filtered based on ranking associated with factors, such as, similarity of content between a first channel, i.e. “result set of media content items”, and the respective channels, i.e. the other “playlists”, in the set.  Therefore, by identifying the subset of users that have a subset, i.e. “threshold”, of respective channels/playlists, which are created by the user and include similar content, to the first channel/playlist, then users who “have not” would also be identified).
The prior art used in the rejection of the current claim is combined using the same motivation that was applied in claim 3.
Regarding claim 6, Qamar and Cao disclose all the limitations of claim 1, as discussed above, and further while Cao discloses biographical data associated with user identifiers corresponding to the recommended user set (see Cao; paragraph 0078), the combination of Qamar and Cao does not explicitly disclose wherein the information associated with the result set of users of the media content provider includes information related to one or more of gender, geographic location, language, profession, or user account type. 
In analogous art, Lee-Chan discloses wherein the information associated with the result set of users of the media content provider includes information related to one or more of gender, geographic location, language, profession, or user account type (see Lee-Chan; paragraph 0046; Lee-Chan discloses identification of common subscribers associated with a particular channel, and a subset of the common subscribers having specific attributes of interest such as age, gender, location, language) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “age”, “gender”, “location” and “language” alternatives).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lee-Chan’s identification of a subset of users into the combined system of Qamar and Cao in order to provide the benefit of grouping users more precisely based on their similarities with the media objects.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qamar (U.S. 9,589,237 B1) in view of Cao et al. (U.S. 2018/0025005 A1), as applied to claim 8 above, and further in view of Sanio et al. (U.S. 2015/0213018 A1).
Regarding claim 9, Qamar discloses all the limitations of claim 8, as discussed above.  While Qamar discloses a “defined set of content items”, as discussed above, Qamar does not explicitly disclose wherein the defined set of media content items includes content items of the media content provider that meet playback criteria.
In analogous art, Sanio discloses wherein the defined set of media content items includes media content items of the media content provider that meet playback criteria (popularity) (see Sanio; paragraphs 0005 and 0092; Sanio discloses generating one or more playlist content item recommendations.  An adjustment factor raises the value of the content item when the content item is indicated as being a popular, i.e. “meet playback criteria”, based on certain quantity of viewing histories and/or percentage of access histories.  Since one or more playlist content items can be recommended there is a “defined set of content items”. Further, the examiner notes that support for the interpretation of popularity being a playback criteria is found in the applicant’s specification as filed; see paragraph 0057).
One of ordinary skill in the art would have been motivated to combine Qamar and Sanio because they both disclose features of recommending media, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Sanio’s adjustment factor into the system of Qamar in order to provide the benefit of allowing a user to receive popular media content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bagga et al. (U.S. 2016/0142783 A1) discloses determining if a user will be interested in media asset lists based popularity.
Bauer (U.S. 2008/0162147 A1) discloses a personalized content system combining a summary music identification value and identification algorithm.
Herberger et al. (U.S. 2012/0023403 A1) discloses individualized playlists according musical features.
Farrelly (U.S. 8,903,843 B2) discloses using communal user music profiles to identify songs that are similar to the seed song.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        10/09/2021
/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443